Citation Nr: 1024446	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-39 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2010, the Veteran testified via video before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing has been associated with the claims folder.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his personal hearing in May 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
for entitlement to an increased initial rating for diabetes 
mellitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for 
entitlement to an increased initial rating for diabetes have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn his appeal on the 
issue of entitlement to an increased initial rating for 
diabetes mellitus and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


ORDER

The appeal of the issue of entitlement to an increased 
initial rating for diabetes mellitus is dismissed.  


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
established on a secondary basis for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established for a disorder 
that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. 
§ 3.310(c); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

In an October 2007 opinion, a VA audiologist stated that the 
etiology of the Veteran's bilateral hearing loss and tinnitus 
could not be determined without resorting to mere 
speculation.  The audiologist, however, also noted that the 
Veteran had a history of high blood pressure and diabetes, 
and "both conditions and their medications are known to 
cause or aggravate tinnitus and hearing at high 
frequencies."  In a subsequent May 2009 examination report, 
this same audiologist stated the Veteran's hearing loss and 
tinnitus arose many years after service and were likely 
unrelated to military service; however, she did not discuss 
whether the Veteran's service-connected diabetes, or its 
required medication, in fact either caused or aggravated 
these disabilities.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty 
to assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
an appropriate medical expert for the 
purpose of determining the etiology of his 
current bilateral hearing loss and 
tinnitus.  The Veteran need not be 
scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
After fully reviewing the Veteran's 
medical history, the examiner should 
address the following:  
    a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's bilateral 
hearing loss and/or tinnitus are due to or 
the result of acoustic trauma during 
military service.  
    b.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's bilateral 
hearing loss and/or tinnitus are due to, 
result from, or are aggravated by his 
service-connected diabetes and/or the 
medication he takes for his diabetes.  
    The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to speculation, then he or she must 
discuss why such an opinion is not 
possible.  

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims on appeal, in 
light of all evidence of record.  If any 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


